               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII


HARDY K. AH PUCK,                  )    CIV. NO. 19-00119 HG-RT
                                   )
             Plaintiff,            )    ORDER DISMISSING ACTION
                                   )    AND DENYING ALL PENDING
             vs.                   )    MOTIONS
                                   )
TRACY JONES, MAUI POLICE           )
DEP'T, JUDGE CORDOZA,              )
                                   )
             Defendants.           )
                                   )

                      ORDER DISMISSING ACTION AND
                      DENYING ALL PENDING MOTIONS

     Before the Court is pro se Plaintiff Hardy K. Ah

Puck's civil rights Complaint brought pursuant to 42

U.S.C.   §   1983, application to proceed in forma pauperis

(IFP), and request for appointment of counsel.            ECF

Nos. 1-3.          Plaintiff is a recently released prisoner 1

who seeks damages for his allegedly unconstitutional

conviction in the Hawaii Circuit Court of the Second




     1
       See https://www.vinelin k.com/#/searchResu lts/l. (last
visited 03/13/2019, showing Plaintiff "Out of Custody," "Sentence
served") .

                                    1
Circuit in State v. Ah Puck, 2CPC-XX-XXXXXXX         (Haw. 2d

Cir. 2017) . 2   See Compl., ECF No. 1, PageID #2.

     Plaintiff alleges that unidentified Maui County

Police Officers entrapped him during his arrest, Maui

County Deputy Prosecutor Tracy Jones engaged in

prosecutorial misconduct during his trial, and Hawaii

Second Circuit Judge Joseph Cordoza violated his

constitutional rights by failing to declare a mistrial

in 2CPC-XX-XXXXXXX.     Plaintiff seeks damages.

     For the following reasons, this action is DISMISSED

without prejudice, but without leave granted to amend,

and all pending motions are DENIED.

                         I.   SCREENING

     The court is required to screen Plaintiff's claims

against government officials pursuant to 28 U.S.C.




     2
        On March 1, 2018, Plaintiff pled no contest in 2CPC-17-
0000884 to ~Promoting a detrimental drug to distribute marijuana
or Schedule V substance any amount," in violation of HRS § 712-
1248 (1) (d), a misdemeanor, and was sentenced to one y~ar
incarceration, to be served concurrently with his nine-month
sentence in State v. Ah Puck, 2CPC-18-000077 (Haw. 2d Cir. 2018).
See http://www.courts.state.hi.us.    These cases are on appeal in
CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX; Plaintiff is represented by
counsel in these appeals.

                                2
§   1915A(a).      Claims that are frivolous, malicious, fail

to state a claim for relief, or seek damages from

defendants who are immune from suit must be dismissed.

See Rhodes v. Robinson,          621 F.3d 1002, 1004 (9th Cir.

2010)    (discussing    §    1915A(b)).   Section 1915 screening

involves the same standard of review as that under

Federal Rule of Civil Procedure 12(b) (6).           See Wilhelm

v. Rotman,      680 F.3d 1113, 1121 (9th Cir. 2012).       That

is, a complaint must "contain sufficient factual

matter, accepted as true, to state a claim to relief

that is plausible on its face."            Ashcroft v. Iqbal,   556

U.S. 662,    678    (2009)    (internal quotation marks

omitted); Wilhelm,          680 F.3d at 1121; Simmons v. Navajo

Cty., Ariz., 609 F.3d 1011, 1020-21 (9th Cir. 2010);

Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th

Cir. 2009).

      Pro se litigants' pleadings must be liberally

construed and all doubts should be resolved in their

favor.    Hebbe v. Pliler,        627 F.3d 338, 342 (9th Cir.

2010)    (citations omitted).        The court must grant leave

to amend if it appears the plaintiff can correct the

                                    3
defects in the complaint.    Lopez v. Smith, 203 F.3d

1122, 1130 (9th Cir. 2000)    (en bane).   If a claim or

complaint cannot be saved by amendment, dismissal with

prejudice is appropriate.    Sylvia Landfield Tr. v. City

of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                      II.   DISCUSSION

    In Heck v. Humphrey,    512 U.S. 477   (1994), a state

prisoner sought damages based on the allegedly unlawful

conduct of the officials he held responsible for his

conviction.   The Supreme Court held that:

    to recover damages for allegedly
    unconstitutional conviction or imprisonment, or
    for other harm caused by actions whose
    unlawfulness would render a conviction or
    sentence invalid, a § 1983 plaintiff must prove
    that the conviction or sentence has been
    reversed on direct appeal, expunged by
    executive order, declared invalid by a state
    tribunal authorized to make such determination,
    or called into question by a federal court's
    issuance of a writ of habeas corpus.

512 U.S. at 486-87.   A "district court must consider

whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or

sentence; if it would, the complaint must be dismissed

unless the plaintiff can demonstrate that the

                              4
conviction or sentence has already been invalidated."

Id. at 487.

    Plaintiff's convictions in 2CPC-XX-XXXXXXX and

2CPC-18-000077 have not been reversed, expunged, or

otherwise called into question.     They are currently

proceeding on appeal with the Intermediate Court of

Appeals.    Because Plaintiff's claims that Defendants

acted illegally during his arrest and trial, if

successful, would call these convictions into question,

these claims are barred by Heck and are DISMISSED

without prejudice.    See Trimble v. City of Santa Rosa,

49 F.3d 583, 585 (9th Cir. 1995)    (en bane).

                      III.   CONCLUSION

     (1)    The Complaint is DISMISSED without prejudice

as barred by the Heck v. Humphrey, 512 U.S. 477    (1994)

doctrine.

     (2) Plaintiff's application to proceed in forma

pauperis and letter request for appointment of counsel




                              5
are DENIED.

      IT IS SO ORDERED.

      DATED: March 14, 2019, Honolulu, Hawaii .




                                               ._~ tates   District Judge




Ah Puck v. State of Hawaii Prosecutor, 1:19-cv-00119 HG-RT; scrn '19 Non-pris Ah Puck
(Heck barred)




                                          6
